
	

114 HR 4927 IH: China Market Economy Status Congressional Review Act
U.S. House of Representatives
2016-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4927
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2016
			Ms. DeLauro introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Tariff Act of 1930 to require congressional approval of determinations to revoke the
			 designation of the People’s Republic of China as a nonmarket economy
			 country for purposes of that Act.
	
	
 1.Short titleThis Act may be cited as the China Market Economy Status Congressional Review Act. 2.Congressional approval of determinations to revoke the designation of the People’s Republic of China as a nonmarket economy country under the Tariff Act of 1930 (a)In generalSection 771(18) of the Tariff Act of 1930 (19 U.S.C. 1677(18)) is amended by adding at the end the following:
				
					(F)Special rule with respect to the People’s Republic of China
 (i)In generalA determination made by the administering authority under subparagraph (A) that the People’s Republic of China is a nonmarket economy country may not be revoked under subparagraph (C)(i) unless—
 (I)the administering authority determines and reports to Congress that China no longer meets the requirements of a nonmarket economy country under this paragraph; and
 (II)Congress, within 45 days after receipt of a report under subclause (I), enacts a joint resolution the matter after the resolving clause of which is as follows: That the determination of the administering authority under section 771(18)(F)(i)(I) of the Tariff Act of 1930 pursuant to the report submitted to the Congress on __ is hereby approved., the blank to be completed with the appropriate date.
 (ii)Joint resolution describedA joint resolution described in clause (i) and introduced within the appropriate 45-day period shall be considered in the Senate and the House of Representatives in accordance with paragraphs (3) through (7) of section 8066(c) of the Department of Defense Appropriations Act (as contained in Public Law 98–473), except that references in such paragraphs to the Committees on Appropriations of the House of Representatives and the Senate shall be deemed to be references to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate, respectively..
 (b)Effective dateThe amendment made by subsection (a) takes effect on the date of the enactment of this Act and applies with respect to any determination made by the administering authority under subparagraph (A) of section 771(18) of the Tariff Act of 1930 on or after such date of enactment.
			
